DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 30 August 2019.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. 
 Claim Interpretation
The Examiner notes: The terms "the maximum thickness" and "maximum depth" in at least claims 1, 11, 12, 15-16, and 19 are considered to inherently have antecedent basis since there is inherently only one maximum thickness or maximum depth.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0078] discloses the angle shown between lines A and B in FIG. 5A is supposed to be 30 degrees, however the angle showing appears to be 60 degrees.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the middle point F upstream of the maximum thickness point E, as disclosed in Claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 1, 10, and 19:
The term "substantially" in claims 1, 10, and 19 is a relative term which renders the claim(s) indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the longest dimension of the irregularity can deviate from parallel and still be substantially parallel. Commensurate with the limitations set forth in claim 3 below, the Examiner interprets the claim language "substantially parallel" to mean between 0 and 20° relative to an average direction of the leading edge.
Regarding Claim 3: 
The claim language "wherein the said direction forms an angle of between 0 and 20° relative to an average direction of the leading edge" renders the claim indefinite. It is not clear how the angle between said direction and the leading edge can be up to 20°, since claim 1, from which claim 3 depends, requires said direction to be "substantially parallel" to the leading edge. In math, parallel means two lines that never intersect, thus if the angle between said direction and an average direction of the leading edge is greater than 0, then they are no longer parallel.
Regarding Claims 5 and 15: 
The claim language "the normal" is unclear because "normal" lacks sufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to instead be "a plane 
Regarding claims 2-9, 11-18, and 20:
Claims 2-9, 11-18, and 20 are rejected by virtue of dependence on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Roy et al (US 20040241003 A1), hereafter referred to as Roy.
Regarding Claim 10, Roy discloses the following:
 A blade (13) for an axial turbomachine compressor (see [0022]), the blade (13) comprising:
a leading edge (18);
a trailing edge (19);
a suction surface (not labeled, surface opposite pressure surface 17);
a pressure surface (17); and

the irregularity (21) being restricted to a radial outer half (as shown in FIG. 3) of the blade (13) and having a direction of longest dimension that is substantially axial (as shown in FIG. 2-3; also see [0025-26]).
Regarding Claim 13, Roy discloses the following:
The blade (13) according to claim 10, 
wherein the irregularity (21) has a direction of longest dimension which forms an angle of between 45 and 90° with the average direction of the leading edge (18). (as shown in FIG. 3, 7-8, the angle appears to be approximately 90 degrees)
Regarding Claim 17, Roy discloses the following:
The blade (13) according to claim 10, 
wherein the irregularity (21) comprises a plurality of points (23) for which the thickness or the depth of the irregularity (21) is maximum. (The Examiner notes the depth of the base portion 23 of the recess 21 appears to be substantially constant in at least FIG. 8, thus 23 comprises a plurality of maximum thickness points.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al (US 20160024930 A1), hereafter referred to as Aaron.
 Regarding Claim 1, Aaron discloses the following: 
 A blade (40) for an axial turbomachine compressor (The Examiner interprets the effect of the preamble language "for an axial turbomachine compressor" to be an intended use since the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Thus the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02), the blade (40) comprising:
a leading edge (59);
a trailing edge (60);
a suction surface (54);
a pressure surface (56); and
at least one irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) in the form of a protrusion protruding from the pressure surface (56), 
the irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) having a direction of longest dimension that is substantially parallel to the leading edge (59), the irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) having a variation of depth or thickness along said direction (as best seen in FIG 1 and 4), wherein a point of the irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) having the maximum thickness has a radial position which is between 5 and 90% of a height of the blade (40). (The Examiner notes, when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case 
Aaron does not explicitly disclose the following:
wherein a point of the irregularity having the maximum thickness or maximum depth has a radial position which is between 25 and 75% of a height of the blade.
However the Examiner notes the following:
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial position of the maximum thickness of the irregularity as disclosed by Aaron, to the range of 25 to 75% of the height of the blade as claimed by the Applicant, since Aaron discloses an overlapping range of 5% to 100% (claim 5) and 50% to 95% (claim 6) of the blade height in the words, and discloses protuberances that appear to be in the range of 50% to 75% in Figure 6, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists when the Applicant has failed to show the criticality of the range. (see MPEP 2144.05)
 Regarding Claim 2, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)

Aaron does not explicitly disclose the following:
wherein the point of the irregularity having the maximum thickness or depth has a position along the chord line, measured from the leading edge, that is between 0 and 30% of the chord line.
However the Examiner notes the following:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chordal position of the maximum thickness of the irregularity as disclosed by Aaron, to the range of 0 to 30% of the chord line of the blade as claimed by the Applicant, since Aaron discloses an overlapping range of 10% to 90% (claim 1) and 25% to 75% (claim 6) of the blade chord, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists when the Applicant has failed to show the criticality of the range. (see MPEP 2144.05)
Regarding Claim 3, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)
wherein the said direction forms an angle of between 0 and 20° relative to an average direction of the leading edge (59). The Examiner notes the irregularity 74 in FIG. 1 appears to be substantially parallel to the leading edge, thus forms approximately an 
Regarding Claim 4, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)
wherein the blade (40) comprises a root (48) and a head (50) defining radial ends of the blade (40), the irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) being at a distance from the root (48) and from the blade (40) head (50) of at least 5% of the radial height of the blade (40). (As is inherent in the rejection of claim 1.)
Regarding Claim 5, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)
Aaron does not explicitly disclose the following:
wherein the maximum thickness or the depth of the irregularity, measured according to the normal to the suction surface or the pressure surface is between 1 and 15% of the thickness of the blade at the position of the point of the irregularity having the maximum thickness or depth.
However the Examiner notes the following:
MOTIVAITON STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  maximum thickness or the depth of the irregularity, measured according to the normal to the pressure surface as disclosed by Aaron, to between 1 and 15% of the thickness of the blade at the position of the point of the irregularity having the maximum thickness, as claimed by the Applicant, with the 
Regarding Claim 6, Aaron discloses the following: 
The blade (40) according to claim 1, wherein the irregularity (74) is asymmetrical (see FIG. 1 and 4).
Aaron does not explicitly disclose the following:
a middle point of the irregularity in the direction of longest dimension being preferably upstream of the point having the maximum thickness or depth.
However the Examiner notes the following:
MOTIVAITON STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  shape and/or location of the irregularity to have a middle point of the irregularity in the direction of longest dimension being preferably upstream of the point having the maximum thickness or depth, as claimed by the Applicant, with the expected result of effecting the aeromechanics and/or aeroelastics of the blade and/or effecting the frequency tuning of the blade, since Aaron discloses the shape, location, and number of protuberances (irregularities of the instant application) are results-effective variables which result in effecting the aeromechanics and/or aeroelastics of the blade and/or effecting the frequency tuning of the blade (see [0021]), and the thickness of the irregularity results from the shape of the irregularity.
Regarding Claim 7, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)
Aaron continues to disclose the following:
wherein the irregularity (100 FIG. 6) comprises a plurality of points for which the thickness of the irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) is maximum. (The Examiner notes, since there are a plurality of irregularities shown in FIG. 6, a plurality of points of maximum thickness exist.)
Regarding Claim 8, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)
Aaron does not explicitly disclose the following:
wherein the irregularity extends along an S-shaped non-linear direction.
However the Examiner notes the following:
MOTIVAITON STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  shape and/or location of the irregularity to extend along an S-shaped non-linear direction, as claimed by the Applicant, with the expected result of effecting the aeromechanics and/or aeroelastics of the blade and/or effecting the frequency tuning of the blade, since Aaron discloses the shape, location, and number of protuberances (irregularities of the instant application) are results-effective variables which result in effecting the aeromechanics and/or aeroelastics of the blade and/or effecting the frequency tuning of the blade (see [0021]), and the thickness of the irregularity results from the shape of the irregularity.
Regarding Claim 9, Aaron discloses the following: 
 The blade (40) according to claim 1, (as shown above)
Aaron continues to disclose the following:
wherein the irregularity (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) has a variation in width. (as evident by the shapes in the figures)


Claims 11-12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al (US 20040241003 A1), hereafter referred to as Roy.
 Regarding Claim 11, Roy discloses the following: 
 The blade (13) according to claim 10, (as shown above)
wherein a point of the irregularity (21) having the maximum thickness or depth has a radial position which is of between approximately 50% and 98% of the height of the blade (13). (The Examiner notes, as shown in paragraph [0025] (also see FIG. 8), the top portion of the rectangular periphery 22 of the recess 21 may be 2 to 20% (a; FIG. 8) from the tip of the blade and the bottom portion of the rectangular periphery 22 of the recess 21 may be 10 to 50% (b; FIG. 8) from the tip of the blade. Thus, Roy teaches, in terms of the instant application, the recess 21 may be located between 50% and 98% of the height of the blade. Further, since the recess base surface 23 comprising a substantially consistent maximum depth (see FIG. 3, 7-8), occurs within the rectangular periphery portion 22, the maximum depth of the recess must necessarily have a radial position located between approximately 50% and 98% of the height of the blade.
Roy does not explicitly disclose the following:
wherein a point of the irregularity having the maximum thickness or depth has a radial position which is of between 70 and 100% of the height of the blade.
However the Examiner notes the following:
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial position of the maximum depth of the irregularity as disclosed by Roy, to be between 70 and 100% of the height of the blade as claimed by the Applicant, since Roy discloses an overlapping range of approximately between 50% and 98% of the height of the blade, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists when the Applicant has failed to show the criticality of the range. (see MPEP 2144.05)
Regarding Claim 12, Roy discloses the following: 
 The blade (13) according to claim 10, (as shown above)
wherein the point of the irregularity (21) having the maximum thickness or depth has a position along the chord line, measured from the leading edge (18), between 10 and 85% of the chord line. (The Examiner notes, as shown in paragraph [0026] the leading edge of the recess may be located between 10 and 40% of the total chord length, and the trailing edge of the recess may be located between 40 and 85% of the total chord length. Thus the recess may be located between 10 and 85% of the total chord length. Further, since the recess base surface 23 comprising a substantially consistent maximum depth (see FIG. 3, 7-8), occurs within the rectangular periphery portion 22, the maximum depth of the recess must necessarily have a chordal position located between approximately 10% and 85% of the total chord length of the blade.
Roy does not explicitly disclose the following:
wherein the point of the irregularity having the maximum thickness or depth has a position along the chord line, measured from the leading edge, between 0 and 50% of the chord line.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chordal position of the maximum depth of the irregularity as disclosed by Roy, to be between 0 and 50% of the chord line as claimed by the Applicant, since Roy discloses an overlapping range of approximately between 10% and 85% of the chord line of the blade, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists when the Applicant has failed to show the criticality of the range. (see MPEP 2144.05)
Regarding Claim 14, Roy discloses the following: 
 The blade (13) according to claim 10, (as shown above)
wherein the blade (13) comprises a root (portion of the airfoil above platform 16) and a head (20) defining radial ends of the blade (13), the irregularity (21) being at a distance from the root of at least 50% of the radial height of the blade and from the blade (13) head of at least 2% of the radial height of the blade (13).
Roy does not explicitly disclose the following:
wherein the blade comprises a root and a head defining radial ends of the blade, the irregularity being at a distance from the root and from the blade head of at least 5% of the radial height of the blade.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial height of the irregularity as disclosed by Roy, at a distance from the root and from the blade head of at least 5% of the radial height of the blade as claimed by the Applicant, since Roy discloses the recess comprises a distance from the tip and root with an overlapping range of approximately between 2% and 50%, respectively, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists when the Applicant has failed to show the criticality of the range. (see MPEP 2144.05)
Regarding Claim 15, Roy discloses the following: 
 The blade (13) according to claim 10, (as shown above)
wherein the maximum thickness or the depth of the irregularity (21), measured according to the normal to the suction surface (not labeled, surface opposite pressure surface 17) or the pressure surface (17) is between 1 and 15% of the thickness of the blade (13) at the position of the point of the irregularity (21) having the maximum thickness or depth.
Roy does not explicitly disclose the following:
wherein the maximum thickness or the depth of the irregularity, measured according to the normal to the suction surface or the pressure surface is between 1 and 15% of the thickness of the blade at the position of the point of the irregularity having the maximum thickness or depth.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been to one of ordinary skill in the art before the effective filing date of the instant invention to make changes to the depth of the recess as disclosed by Roy, which is silent on the recess depth to blade thickness ratio, to have a depth of between 1 and 15% the thickness of the blade as claimed by the Applicant (change in size/proportion), since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.)
Regarding Claim 16, Roy discloses the following: 
 The blade (13) according to claim 10, (as shown above)
wherein the irregularity (21) is asymmetrical, (as seen in at least FIG. 2-3)
Roy does not explicitly disclose the following:
wherein the irregularity is asymmetrical, a middle point of the irregularity in the direction of longest dimension being preferably upstream of the point having the maximum thickness or depth.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been to one of ordinary skill in the art before the effective filing date of the instant invention to make changes to the location of the middle point of the irregularity in the direction of longest dimension, or to the maximum depth of the recess, (relative dimensions) as disclosed by Roy, to have a middle point of the irregularity in the direction of longest dimension being preferably upstream of the point having the maximum depth (relative dimensions) as claimed by the Applicant (change in 
Regarding Claim 18, Roy discloses the following: 
 The blade (13) according to claim 10, (as shown above)
Roy does not explicitly disclose the following:
wherein the irregularity (21) extends along an S-shaped non-linear direction.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been to one of ordinary skill in the art before the effective filing date of the instant invention to make changes to the shape of the recess as disclosed by Roy, such that the recess extends along an S-shaped non-linear direction, as claimed by the Applicant (change shape), since the court[s] have held that the configuration of the claimed shapes was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.)
Regarding Claim 19, Roy discloses the following: 
A compressor of a turbomachine (see [0022]), comprising:
at least one row of rotor blades (13); and
at least one row of stator blades (13);
wherein at least one blade (13) of the at least one row (see FIG. 2; [0022]) of rotor blades (13) or of the at least one row of stator blades (13) comprises:

a trailing edge (19);
a suction surface (not labeled, surface opposite pressure surface 17);
a pressure surface (17); and
at least one irregularity (21) in the form of a  recess nested in the pressure surface (17), 
the irregularity (21) having a direction of longest dimension that is substantially parallel to the leading edge (18), the irregularity (21) (74 FIG. 1, 3; 84 FIG 4; 90 FIG 5; 100 FIG. 6) having a variation of depth or thickness along said direction, wherein a point of the irregularity (21) having the maximum thickness or maximum depth has a radial position which is between 25 and 75% of a height of the blade (13). (The Examiner notes since paragraph [0025] discloses the radial height of the recess may be between 50% and 98% of the blade height (in terms of the instant application) and paragraph [0026] discloses the chord length of the recess may be between 10% (selecting 10% from between 10-40%) and 40% (selecting 40% from between 40-85%) of the total chord length, the dimension of longest dimension may be selected to be substantially parallel to the leading edge of the blade. The Examiner further notes, Roy teaches, in terms of the instant application in the context of the selections above, the recess 21 may be located between 50% and 98% of the height of the blade. Further, since the recess base surface 23 comprising a substantially consistent maximum depth (see FIG. 3, 7-8), occurs within the rectangular periphery portion 22, the maximum depth of the recess must necessarily have a radial position located between approximately 50% and 98% of the height of the blade.
Roy does not explicitly disclose the following:
wherein a point of the irregularity having the maximum thickness or maximum depth has a radial position which is between 25 and 75% of a height of the blade.
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radial position of the maximum depth of the irregularity as disclosed by Roy, to be between 25 and 75% of the height of the blade as claimed by the Applicant, since Roy discloses an overlapping range of approximately between 50% and 98% of the height of the blade, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists when the Applicant has failed to show the criticality of the range. (see MPEP 2144.05)
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 20:
In combination with the other structures required by the independent claims, the inclusion of:
an irregularity in the form of a recess nested in the pressure surface facing the one of the two adjacent blades; and
wherein the irregularity on the suction surface of the one of the two blades forming a first geometric surface and the irregularity on the 
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Roy et al (US 20040241003 A1) and Aaron et al (US 20160024930 A1).
The Examiner notes Aaron is considered the closest prior art and does not teach an irregularity in the form of a recess nested in the pressure surface facing the one of the two adjacent blades; and wherein the irregularity on the suction surface of the one of the two blades forming a first geometric surface and the irregularity on the pressure surface of the other of the two blades forming a second geometric surface, the first and second surfaces being at least in part parallel to one another or being at least in part the image of one another after rotation about the axis of the compressor. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar blade surface arrangements see Pages 1-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745